Citation Nr: 0525800	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  04-00 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether a January 2002 reduction in rating from 100 
percent to 30 percent for the veteran's service-connected 
pulmonary sarcoidosis was proper.

2.  Evaluation of the veteran's service-connected pulmonary 
sarcoidosis, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1991 to 
February 1994. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of January 2002 and January 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee. 

The veteran submitted additional evidence for the record at a 
July 2005 hearing before the undersigned Veterans Law Judge.  
In testimony recorded in the transcript of the hearing, the 
veteran specifically waived his right to have the additional 
evidence considered initially by the RO.  


FINDINGS OF FACT

1.  The January 2002 reduction in rating from 100 percent to 
30 percent for the veteran's service-connected pulmonary 
sarcoidosis was proper.

2.  The veteran's service-connected pulmonary sarcoidosis is 
likely manifested by a diffusion capacity of carbon monoxide 
(DLCO) level of 51 percent of predicted value.


CONCLUSIONS OF LAW

1.  The reduction from 100 percent to 30 percent for 
pulmonary sarcoidosis was warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.105(e), 3.344(c), 4.1, 4.7, 4.97, 
Diagnostic Codes 6600, 6846 (2004).

2.  The criteria for a rating of 60 percent for pulmonary 
sarcoidosis are met.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.1, 
4.7, 4.97, Diagnostic Codes 6600, 6846.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran was originally diagnosed with and service 
connected for asthma.  The diagnosis was subsequently changed 
to pulmonary sarcoidosis, and the veteran was then rated as 
100 percent disabled in a rating decision dated in July 1995.  
The veteran was apprised in that rating decision that his 
pulmonary sarcoidosis was subject to improvement, and that he 
would be scheduled for an examination in 1996 to determine 
the medical status of his pulmonary sarcoidosis.

The report of a VA examination given in May 1996 gave a 
diagnosis of sarcoidosis with primary pulmonary involvement.  
Pulmonary function tests (PFTs) revealed moderate restrictive 
lung disease.  Based on this diagnosis of active pulmonary 
sarcoidosis, the veteran's 100 percent disability rating was 
continued in a rating decision dated in June 1996 under the 
then-current rating criteria.  

The veteran was incarcerated from October 1997 to December 
2000, during which time VA medical examinations were not 
feasible.  The veteran was asked to provide the names and 
addresses of the prison facilities where he had been treated 
for his sarcoidosis, and was provided forms authorizing 
release of information from those facilities.  The veteran 
did not respond to this request.

The veteran was afforded another VA PFT and medical 
examination in April 2001.  The PFT showed FEV-1 of 65.1 
percent; FEV-1/FVC of 85 percent, and DLCO of 79.8 percent.  
The veteran reported a history of night sweats two times per 
week, and some weight gain.  He reported not taking any 
corticosteroids.  He had daytime hypersomnia, no hemoptysis, 
was not on any anticoagulation therapy, and did not use 
supplemental oxygen or CPAP.  X-ray examination was compared 
to a prior study of May 1996.  A previously noted bullet 
casing over the soft tissues of the anterior right hemithorax 
was no longer identified, and the cardiomediastinal 
silhouette was said to appear normal.  The current x-ray 
examination again noted prominence to the hila bilaterally, 
and noted consideration remained for possible prior 
sarcoidosis.  Pulmonary interstitium was less prominent on 
the current examination, and now appeared normal.  There was 
no evidence of focal air space consolidation or effusion.  

In a rating decision dated in July 2001, the RO noted that 
the April 2001 examination did not show that the veteran had 
active sarcoidosis, and that the only symptomatology shown 
was on the PFT.  Based on the evidence that the veteran's 
sarcoidosis was no longer active, the RO proposed the 
veteran's disability rating be decreased to 30 percent 
utilizing the current rating criteria.  The veteran was 
notified of the proposed reduction in a letter dated in 
August 2001.  This notice included a copy of the July 2001 
rating decision, and apprised him of his right to submit 
medical or other evidence to show that the proposed change 
should not be made.  In response, the veteran submitted 
treatment reports from his private physician, S.M., M.D. 
dated in August and September 2001.  Dr. S.M.'s treatment 
notes shed no light on the degree of the veteran's pulmonary 
sarcoidosis disability.  The veteran also submitted the 
report of a PFT administered at Skyline Medical Associates, 
dated in January 2002.  That PFT showed FEV-1 of 63 percent, 
and FEV-1/FVC of 94 percent.  DLCO was not reported.

In a rating decision dated in January 2002, the RO decreased 
the veteran's disability rating to 30 percent, effective 
April 1, 2001, the first day of the month following 60 days 
from the date of notification of the rating decision reducing 
the rating.  The veteran appealed.  

The veteran was afforded another VA examination in October 
2002.  The examiner noted that the veteran was taking 
Pulmicort and Azmacort, both corticosteroids, and Fordil, one 
tablet per day.  The examiner noted previous PFT results, and 
gave as his impression that the veteran had sarcoidosis with 
progression of symptoms.  The examiner found on examination 
that the veteran's lungs were clear to auscultation 
bilaterally.  The examiner ordered another PFT, which was 
subsequently given in November 2002.  The November 2002 PFT 
report recorded FEV-1 of 79 percent, FEV-1/FVC of 87 percent, 
and DLCO of 75.6 percent.  The RO continued the veteran's 30 
percent evaluation in a rating decision dated in January 
2003.  

The veteran was afforded another VA examination in March 
2004.  The examiner noted that the veteran's chest was 
currently clear with no wheezing appreciated.  The examiner 
noted that a chest x-ray taken the previous month did not 
show any radiographic evidence of any disease.  The examiner 
assessed that the veteran's sarcoidosis was stable, and 
stated that he did not see a reason why the veteran should 
not be able to be employed.  The examiner noted that the 
veteran had not had a PFT since 2002, and arranged for 
another PFT.  The record shows that the veteran was scheduled 
for a PFT later in March 2004, but failed to report.  The 
veteran was afforded another PFT in August 2004.  The report 
of that test showed FEV-1 of 71.5 percent, FEV-1/FVC of 91 
percent, and DLCO of 65.2 percent.

The veteran was also afforded a VA eye examination in May 
2004, which showed no signs of sarcoid involvement in the 
veteran's eyes.

As noted above, the veteran provided additional evidence at 
his Travel Board hearing in July 2005.  That evidence 
consisted of the report of a VA visit to the pulmonary clinic 
at the VA Medical Center (VAMC) in Nashville, Tennessee.  The 
treatment note showed stable total lung capacity and 
decreasing DLCO.  The report of a PFT given that day showed 
FEV-1 of 65 percent; FEV-1/FVC of 84 percent, and DLCO of 51 
percent.  Based on the reduction in DLCO, the physician noted 
a concern that the veteran's sarcoidosis was active again, 
and noted he had ordered a chest CT, and that he was 
considering bronchoalveolar lavage for evaluation of activity 
of the disease.  The physician noted that if the veteran's 
lavage was positive, he would recommend steroid treatment.  
There are no reports of a chest CT or bronchoalveolar lavage 
of record.  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  When a specific disability is not listed in the Rating 
Schedule, rating is done by analogy to a disability that is 
listed in the Rating Schedule.  38 C.F.R. § 4.20 (2004).

A.  Reduction from 100 percent to 30 percent

Where, as here, entitlement to compensation has already been 
established and the question before the Board is whether a 
reduction in a rating of a disability which has not become 
stabilized and is likely to improve was proper, the Board 
must analyze whether there was improvement in disability such 
that the reduction was warranted.  38 C.F.R. § 3.344(c).  
Where there is a question as to which of two evaluations 
listed in the schedule of ratings shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

As noted, the criteria for evaluating pulmonary sarcoidosis 
were amended in the course of the recurring evaluations of 
the veteran's disability.  Prior to October 7, 1996, there 
was no specific diagnostic code for pulmonary sarcoidosis.  
Accordingly, the veteran's disability was rated by analogy to 
Diagnostic Code 6808, unspecified mycosis of the lung.  
38 C.F.R. § 4.97 (1996).  Under this diagnostic code, active 
diseases were rated as 70 to 100 percent disabling, and 
inactive diseases were rated by analogy to any residuals.  As 
noted, at the time of the veteran's 1995 and 1996 
evaluations, his pulmonary sarcoidosis was found by medical 
examination to be active, and he was therefore rated as 100 
percent disabled.  

Effective October 7, 1996 the rating schedule for rating 
disabilities of the respiratory system were amended.  The 
amendments included a new diagnostic code specifically for 
pulmonary sarcoidosis.  38 C.F.R. § 4.97, Diagnostic Code 
6846 (2004).  Under the new Diagnostic Code 6846, a non-
compensatory (zero percent) evaluation is for application 
with chronic hilar adenopathy or stable lung infiltrates 
without symptoms or physiologic impairment.  A 30 percent 
evaluation is for application where there is pulmonary 
involvement with persistent symptoms requiring chronic low 
dose (maintenance) or intermittent corticosteroids.  A 60 
percent evaluation is for application where there is 
pulmonary involvement requiring systemic high dose 
(therapeutic) corticosteroids for control.  A 100 percent 
evaluation is for application where there is cor pulmonale 
(right heart failure) or cardiac involvement with congestive 
heart failure, or; progressive pulmonary disease with fever, 
night sweats, and weight loss despite treatment.  Diagnostic 
Code 6846 notes that active sarcoidosis or residuals may also 
be rated as chronic bronchitis utilizing Diagnostic Code 
6600, and extra-pulmonary involvement is to be rated under 
the specific body system involved.  

Diagnostic Code 6600 rates bronchitis by applying the results 
of PFTs.  A 10 percent evaluation is for application where 
FEV-1 is 71 to 80 percent, or; FEV-1/FVC is 71 to 80 percent, 
or; DLCO is 66 to 80 percent.  A 30 percent evaluation is for 
application where FEV-1 is 56 to 70 percent, or; FEV-1/FVC is 
56 to 70 percent, or; DLCO is 56 to 65 percent.  A 60 percent 
evaluation is for application where FEV-1 is 40 to 55 
percent, or; FEV-1/FVC is 40 to 55 percent, or; DLCO is 40 to 
55 percent, or; where there is maximum oxygen consumption of 
15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 
percent evaluation is for application where FEV-1 is less 
that 40 percent, or; the FEV-1/FVC is less than 40 percent, 
or DLCO is less than 40 percent, or: maximum exercise 
capacity is less than 15 ml/kg/min oxygen consumption (with 
cardiorespiratory limit), or; cor pulmonale, or; right 
ventricular hypertrophy, or; pulmonary hypertension (shown by 
Echo or cardiac catheterization), or; episode(s) of acute 
respiratory failure, or; requires outpatient oxygen therapy.  
38 C.F.R. § 4.97, Diagnostic Code 6600.

Here, the veteran's April 2001 VA examination noted the 
veteran reported night sweats two nights per week, but was 
not taking any medication for his disability, and was not on 
oxygen therapy.  X-ray examination showed a previously noted 
bullet casing over the soft tissues of the anterior right 
hemithorax was no longer there, and the cardiomediastinal 
silhouette was now normal.  The examination noted prominence 
to the hila bilaterally, and noted consideration remained for 
possible prior sarcoidosis.  Pulmonary interstitium now 
appeared normal.  There was no evidence of focal air space 
consolidation or effusion.  The April 2001 PFT showed FEV-1 
of 65.1 percent; FEV-1/FVC of 85 percent, and DLCO of 79.8 
percent.  

It is evident from the medical evidence of record that the 
veteran's pulmonary sarcoidosis was not active at the time of 
the April 2001 VA examination, thus rendering the old rating 
criteria inapt because the old criteria were based on active 
disease.  Accordingly, the RO applied the new rating 
criteria.  At that time, the evidence showed that the veteran 
was not taking any medication for his pulmonary sarcoidosis.  
Thus, under the new criteria of Diagnostic Code 6846, the 
veteran would have warranted a non-compensatory evaluation.  
However, by utilizing the rating criteria for chronic 
bronchitis, permitted by Diagnostic Code 6846, the veteran 
was evaluated as 30 percent disabled based on the results of 
his most recent VA and private PFTs, both of which showed 
FEV-1 values in the range warranting a 30 percent evaluation.  

Accordingly, the Board finds that the RO's reduction in 
rating from 100 percent to 30 percent disabling for the 
veteran's service-connected pulmonary sarcoidosis was proper.  
This finding is based on the above analysis, and on a finding 
that the RO properly applied existing VA regulations found at 
38 C.F.R. §§ 3.105(e) and 3.344.  

Section 3.105 regulates the revision of prior decisions.  
Paragraph (e) requires that, when a reduction in evaluation 
of a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance must be 
prepared and issued to the veteran, setting forth all 
material facts and reasons.  The veteran must be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.  38 C.F.R. §§ 3.105(e).  Here, a rating decision dated 
in July 17, 2001 proposed the reduction from 100 percent to 
30 percent, and provided all material facts and reasons.  A 
copy of this rating decision was mailed to the veteran on 
August 10, 2001, under a cover letter informing him of the 
proposed reduction, detailing the ramifications of the 
proposed reduction, informing him of his right to submit 
evidence to show that the proposed change should not be made, 
of his right to a personal hearing on the issue, and his 
right to representation.  In response, the veteran submitted 
the treatment notes from Dr. S.M. and the report of the PFT 
administered at Skyline Medical Associates.  Based on all of 
the evidence of record, including that newly submitted by the 
veteran, the RO reduced the evaluation from 100 percent to 30 
percent in a rating decision dated in January 2002, 153 days 
after notification of the proposed reduction.  Thus, the 
requirements of 38 C.F.R. § 3.105(e) were met.

Section 3.344 deals with stabilization of disability 
evaluations.  Paragraph (c) specifically deals with 
disabilities which are likely to improve, and provides that 
reexaminations disclosing improvement will warrant reduction 
in ratings.  Here, the medical evidence shows that the 
veteran's pulmonary sarcoidosis has not been stable.  The 
record shows the veteran had active pulmonary sarcoidosis at 
the time of his original award of a 100 percent evaluation.  
As noted, the veteran was specifically apprised of the 
possibility of improvement of his diagnosed disability, and 
of the plan for a future examination to assess his 
disability.  The May 1996 examination showed his pulmonary 
sarcoidosis was still active, as noted by the examiner's 
diagnosis of sarcoidosis with primary pulmonary involvement.  
However, the VA examination given in April 2001 noted the 
absence of a previously identified bullet casing over the 
soft tissues of the anterior right hemithorax, resulting in a 
normal appearance.  Further, the pulmonary interstitium was 
less prominent than previously seen, to the point that it was 
described as now appearing normal.  The veteran was taking no 
corticosteroids.  The veteran's pulmonary sarcoidosis was 
thus no longer active.

In light of the history of the veteran's pulmonary 
sarcoidosis, including the above results of the April 2001 
examination, the Board finds that the veteran's pulmonary 
sarcoidosis has not been stable, and, in fact, did improve.  
Based on the April 2001 reexamination disclosing improvement, 
the RO's reduction in rating was thus warranted under 
38 C.F.R. § 3.44(c).  

To summarize, the Board finds that the veteran's pulmonary 
sarcoidosis was not stabilized between the time of original 
service connection and the time of the proposed reduction; 
that the veteran was properly notified of the proposed 
reduction in accordance with VA regulations; that the veteran 
was given more than the time required for response prior to 
the reduction in rating; and that the reduction from 100 
percent to 30 percent was warranted under Diagnostic Code 
6846 in accordance with VA regulations.  In short, the 
reduction in rating from 100 percent to 30 percent disabling 
for the veteran's service-connected pulmonary sarcoidosis was 
proper.

B.  Evaluation of current rating

As noted, disability ratings are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity, and utilizing 
separate diagnostic codes.  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Here, as discussed in the foregoing section, the veteran's 
pulmonary sarcoidosis warranted no higher rating than the 30 
percent assigned at the time of the reduction from 100 to 30 
percent in 2002.  The veteran was subsequently afforded 
another VA examination in October 2002, and another PFT in 
November 2002.  The results of the PFT, noted above, would 
support an award of only 10 percent under Diagnostic Code 
6600.  An award of 30 percent under Diagnostic Code 6846 was 
warranted based on the veteran's taking maintenance-level 
corticosteroids.  An award higher than the 30 percent rating 
assigned was not warranted under Diagnostic Code 6846 because 
the veteran was not shown to require systemic high dose 
corticosteroids for control.

The results of the PFT and VA examination of March 2004 gave 
similar results and indicated that an award higher than 30 
percent was still not warranted.

It was not until the veteran was seen on February 1, 2005 at 
VAMC Nashville that there was medical evidence supporting a 
higher award.  As noted, the physician who saw the veteran in 
February 2005 expressed concern with the reduction in the 
veteran's DLCO, which that day's PFT results showed equated 
to a DLCO percentage of 51.  Applying that DLCO finding of 51 
percent (which likely appears to be a value based on 
predicted values) to the schedule, the Board finds that an 
award of 60 percent for the veteran's pulmonary sarcoidosis 
is warranted.  A separate compensable award for extra-
pulmonary involvement is not warranted because there is no 
medical evidence of record indicating any signs of sarcoid 
involvement in the eyes or in any other body system.

The Board notes that the standard for processing claims for 
VA benefits was changed, effective November 9, 2000, with the 
signing into law of the Veterans Claims Assistance Act of 
2000 (VCAA) Pub. L. No. 106- 475, 114 Stat. 2096, (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  Beginning with letters dated in 
August 2002, the claimant was instructed as to the proposal 
to reduce the rating for sarcoidosis.  He was also told what 
VA would do, what was expected of him, and that he should 
forward any pertinent evidence to VA.  The Board finds that 
these notifications satisfy the requirements of the VCAA.  
Although all notices required by the VCAA were not provided 
until after the RO adjudicated the issues in this case, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that any late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to any 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

As for the duty to assist, the Board notes that examinations 
have been conducted and the veteran has been given 
opportunity to submit evidence.  There is no suggestion that 
there is evidence that would be helpful to the veteran that 
has not been obtained.  Consequently, the Board concludes 
that there is no duty to notify or assist that was unmet.  


ORDER

The January 2002 reduction from 100 to 30 percent for 
pulmonary sarcoidosis was proper; hence, the benefit sought 
on appeal is denied.  

A 60 percent disability rating for pulmonary sarcoidosis is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


